Howe, J.
Tbe note sued upon in tliis case was made by tlie defendant to tko order of his agent and factor, Bres; and, at the request of the latter, discounted by the plaintiff. The hank paid to Bres tho proceeds in Confederate notes, and Bres received the same for the defendant. He then sent the defendant eighty dollars and forty cents of the amount in plantation supplies, and the balance, by check, in Confederate notes.
There was judo-ment in the court below for aerenclant, and plaintiff has appealed.
We see no error in the judgment. Tbe cause or consideration of the obligation, as between the defendant and plaintiff, was the payment by *463■the latter of Confederate notes; and not, as tho plaintiff has urged in argument, the furnishing of supnlies. The plaintiff furnished no-supplies.
Nor can the plaintiff recover, as claimed by its counsel, the sum of eighty dollars and forty cents, the amount of supplies purchased by Bres, for defendant, with the proceeds of the discount. These supplies-were neither furnished by the bank nor by Bres. They were purchased, by Bres, as agent for defendant, out of funds procured by discount from the bank, and they therefore formed no part of the cause or consideration of the obligation created by the note.
It appears that in 1867 the defendaut signed, upon tho back of the-note, a statement in tho- following words: “I acknowledge the within note to be just and correct;” and it is claimed that he is estopped by this from now proving the unlawful consideration of the note. To this we reply, that in the first place there does not appear to have been any sufficient objection or exception to the introduction of tho testimony;, and, in tho second place, the testimony was proper. The rule that courts will not enforce an obligation with an unlawful cause, is not established in favor of the defendant, and he can not affect it by any recognitivo or confirmative acts. Such acts are infected with the same taint as the original contract, whose execution the law perpetually resists, and to whose ratification it will never lend its aid.
Judgment affirmed.